DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a component machining apparatus comprising all the specific elements with the specific combination including a virtual model generator device configured to generate a three-dimensional virtual model of the component of interest using the measurement result obtained by the measurer, wherein the three-dimensional virtual model of the component of interest is generated such that no gap exists between the manufactured component and the component of interest; a machining device configured to perform a removal process on the component of interest on a basis of the generated machining data, wherein the component of interest includes an excess that is a coupling portion to be coupled to the manufactured component, the excess protrudes toward the manufactured component in a case that the component of interest and the manufactured component are coupled, wherein when the machining device performs the removal process on the component of interest, the machining device removes a part of the excess on a basis of the generated machining data in set forth of claim 1, wherein dependent claims 2-4 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 30, 2021



								/SANG H NGUYEN/                                                                                                       Primary Examiner, Art Unit 2886